Title: General Orders, 11 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 11th 1776.
Parole Cambridge.Countersign Dorchester.


A working party of fifty men, to attend at the Laboratory, to morrow morning, at Six OClock; The Ast. Qr Mr General will direct them where to work.
Daniel Claflin of Capt. Bolsters Company in Col. Learneds Regt tried at the General Court Martial whereof Col. Nixon is President, for “Desertion” is found guilty and sentenced to be whipped Thirty-nine Lashes on his bare back for the same.
William Camp of Capt. Moores Company, in Col. Prescot’s Regt tried at the above Court Martial for “Desertion”—is found guilty and sentenced to be whipped Thirty-nine Lashes on his bare back.
Ebenezer Sawyer of Capt. Moore’s Company, in Col. Prescots Regiment, tried at the above Court Martial for Desertion, is found guilty and sentenced to be whipped Twenty Lashes on his bare back for the same.
The General approves of the above Sentences, and orders them severally to be put in execution, at the usual time & place.
